Dissenting Opinion.
Breaux, J.
The issues are presented.
The plaintiff and the defendant pray for a decision on the merits, settling the vexing and perplexing questions growing out of the embezzlement of certain bonds from the State Treasurer’s office.
The effect of good faith, its scope, extent, the right of those who have become owners for valuable consideration without notice, can be decided at this time and the question forever settled.
If the holders of these fourteen State bonds own values for which the State is bound, they should be relieved from the claim on their property.
If they are valueless, delay serves no purpose.
The political branch of the government will be influenced by the decision as well at this time as at any time hereafter.
It is preferable to decide the issues at once and not to postpone questions that must be decided later.
These bonds should remain in gremio legis until the rights of the the parties in interest are finally determined.
I therefore dissent.